DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.
 
WITHDRAWN REJECTIONS
All rejections of record (all 35 U.S.C. 103 rejections) have been withdrawn due to Applicant’s amendments in claims 1, 15 and 23 in the Amendment filed September 9, 2022, and Applicant’s arguments. Do (US 2015/0030295) does not teach or suggest that the reinforcing fibers of the armor plies are of metal (metal is taught against in paragraphs 0012 and 0013), and Do does not teach or suggest a rigid pipe/tube (in regard to claim 15).

NEW OBJECTIONS
Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  it appears that “a” should be added back between “as” and “metal” in “as metal reinforcing layer” (line 2 of claim 1, lines 5-6 of claim 23) for the claims to read as standard English.  Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11, 14, 23 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claims 1 and 23, the recitation “long-pitch winding” renders the claims indefinite because it is unclear what makes windings “long-pitch”. Additionally, it is unclear what is the “short[est]” pitch that would still be considered “long”. Examiner notes that there does not appear to be any indication from the specification of any standard that could be used to determine what a “long-pitch” winding is.

The term “long-pitch” in claims 1 and 23 is a relative term which renders the claim indefinite. The term “long-pitch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, see prior paragraph.

In further regard to independent claims 1 and 23, the recitation “non-contiguous turns” renders the claims indefinite because it is unclear what structure and/or scope of structures is intended to be recited/delineated via the recitation “non-contiguous turns”. It would appear that a “non-contiguous” turn would be a turn that is not contiguous (that is, for example, a single strand which is bisected, which would make the single strand two strands once bisected), but it does not appear that this is the intended structure because the specification does not describe this structure, and the drawings do not show this structure. The drawings appear to only show “contiguous turns” (that is, contiguous strands), not “non-contiguous turns”.

While it is not clear what Applicant intends to recite via this recitation, it is possible that Applicant intends to use the recitation “non-contiguous turns” to indicate that one ply in the plurality of plies does not continue into a neighboring ply. This is how Examiner has interpreted the recitation, for purposes of advancing prosecution, but the actual claim language does not clearly express this structure. If this is the structure that is intended to be recited, the claim language should be amended so that that structure is clearly recited.

In further regard to independent claim 23, the recitation “short pitch” renders the claims indefinite because it is unclear what makes a winding “short pitch”. Additionally, it is unclear what is the “long[est]” pitch that would still be considered “short”. Examiner notes that there does not appear to be any indication from the specification of any standard that could be used to determine what a “short pitch” winding is.

The term “short pitch” in claim 23 is a relative term which renders the claim indefinite. The term “short pitch” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, see prior paragraph.

Claims 2-8, 10, 11, 14 and 25-30 are rejected for the same reasons that claims 1 and 23 are rejected since claims 2-8, 10, 11, 14 and 25-30 depend upon one of claims 1 and 23.

	In regard to claim 14, the recitation “tensile armor plies as metal reinforcing layer” (line 3 of claim 14) renders the claim indefinite because it is unclear whether or not the “tensile armor plies” are intended to be the same “tensile armor plies” as claim 1, or if they are intended to be additional “tensile armor plies”, separate from and additional to the “tensile armor plies” of claim 1. Note that there is no “said” or “the” prior to “tensile armor plies” (line 3) which would identify those plies with the “tensile armor plies” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11, 14, 15, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pasquier et al. (US 2016/0123504) in view of Raghavan et al. (USPN 4,649,963), and in further view of Polypropylene BE60-7032 data sheet (08-2016).
	In regard to claim 1, Pasquier et al. teach an underwater (paragraph 0002: “used for offshore oil development”) flexible (paragraphs 0032 and 0035) pipe (Fig. 1) for the transport of hydrocarbons (paragraphs 0001-0004) comprising, as a metal reinforcing layer, tensile armor plies (tensile armor plies 5) that consist of metal wires helically wound at angles ranging between 20 degrees and 55 degrees (paragraph 0086). Tensile armor plies 5 are directly around an inner polymeric sheath (sealing sheath 4) (paragraph 0084). Pasquier et al. teach that the sealing sheaths 2 and 4 are formed by extrusion of a polymer material generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084). Sealing sheath 4 of Pasquier et al. comprises only one layer. Pasquier et al. teach that the pipes undergo high pressures, in the intended use of the tubes for the transport of hydrocarbons (paragraphs 0002 and 0004). Sealing sheath 4 is free of polyethylene.
In regard to the recitation “long-pitch winding”, since the tensile armor plies 5 of Pasquier et al. appear to be very similar, or even identical to, the “long-pitch windings” shown in Fig. 1 in Applicant’s specification (armor plies 12,14, Fig. 1), the armor plies 5 of Pasquier et al. correspond to the claimed armor plies of “long-pitch” windings.
One ply in the plurality of armor plies 5 of Pasquier et al. does not continue into a neighboring ply, and therefore the plurality of plies have “non-contiguous turns” (see 35 U.S.C. 112(b) rejection of claims 1 and 23 above).
While Pasquier et al. teach that the sealing sheaths 2 and 4 may be of a polyolefin, Pasquier et al. do not explicitly teach that the polyolefin may be polypropylene, and do not identify polyolefins including polypropylenes of any particular densities or melt indexes.
	Raghavan et al., however, disclose a multilayer hose including reinforcing layers of metal (steel) wires and an innermost layer for an ultra-high pressure hose (col. 1, lines 1-11), where the innermost layer of the tube is of materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) (col. 1, lines 49-58). The innermost layer corresponds to a sealing sheath because it is a continuous layer that would seal off the reinforcing layers of metal (steel) wires from the interior environment, including any item / liquid traveling through the tube, because it is a continuous layer.
Since Raghavan et al. establish that it is known to use materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) as the material of a sealing sheath of a tube of reinforcing layers of metal wires, and since Pasquier et al. teach that the material of 
the sealing sheath 4 is generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene (which is a polyolefin) as the material of the sealing sheath 4 of Pasquier et al.
	While Pasquier et al. and Raghavan et al. do not identify polypropylenes of any particular densities or melt indexes, and therefore are silent with regard to the polypropylene being a homopolymeric polypropylene that has a density greater than 0.900 g/cm3 and a melt index measured at 230°C under a mass of 2.16 kg of less than 10 g/10 minutes.
	BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min. (BE60-7032).
Pasquier et al. (paragraphs 0002 and 0004), Raghavan et al. (col. 1, lines 1-11) and BE60-7032 all disclose the use of pressure pipes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have utilized the polypropylene of BE60-7032 as the polyolefin of the sealing sheath 4 of Pasquier et al. in order to form a sealing sheath that has excellent impact strength, hydrostatic strength, and chemical resistance as taught by BE60-7032 for high pressure transport of fluids such as the high pressure transport of petroleum of Pasquier et al. as taught by BE60-7032.

The sealing sheath taught by Pasquier et al., Raghavan et al. and BE60-7032 corresponds to the claimed material for the reasons discussed above and this therefore “capable of being in contact with the hydrocarbons” as claimed. Note that the recitation “capable of being in contact with the hydrocarbons” does not require in and of itself that the sealing sheath is positioned such that it is or would be in contact with the hydrocarbon fuel/liquid that is being transported through the pipe (“capable of” being in contact with does not recite/require is in contact with).

	In regard to claim 2, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. The polypropylene of BE60-7032 has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min (BE60-7032).

	In regard to claim 3, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a melting temperature of 200-230 °C (BE60-7032).

	In regard to claim 4, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 as discussed above in regard to claim 1 has a crystallinity of at least 40%.

	In regard to claim 5, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 has a swelling rate of less than 30% by weight when it is brought into contact with Biofree EN 590 diesel at 110°C for 6 hours.

	In regard to claim 6, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. BE60-7032 discloses that the polypropylene is an isotactic homopolymeric polypropylene (BE60-70372).

	In regard to claim 7, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claims 1 and 6. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 has an isotacticity rate of at least 93%.

	In regard to claim 8, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claims 1 and 6. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 has a crystalline morphology more than 50% of the beta type.

	In regard to claim 10, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. Since Pasquier et al. and Raghavan et al. disclos that the internal sheath 32 is formed of a polypropylene as discussed above, and the polypropylene proposed for the polyolefin of Pasquier et al. is the polypropylene homopolymer of BE60-7032, the sealing sheath 4 of Pasquier et al. would comprise greater than 50 wt% of polypropylene.

In regard to claim 14, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 1. As discussed above in regard to claim 1, tensile armor plies 5 are directly around sealing sheath 4 (which corresponds to the claimed inner polymeric sheath) (paragraph 0084). The pipe of Pasquier et al. additionally comprises a metal carcass 1 (paragraph 0083 and Fig. 1), so the pipe as taught by Pasquier et al., Raghavan et al. and BE60-7032 as discussed above in regard to claim 1 comprises the metal carcass 1 of Pasquier et al.

	In regard to independent claim 15, Pasquier et al. teach an underwater (paragraph 0002: “used for offshore oil development”) pipe (Fig. 2) for the transport of hydrocarbons (paragraphs 0001-0004) comprising a metal reinforcing layer that consists of a rigid metal tube (paragraphs 0033, 0036 and 0091, claim 22 and Fig. 2 showing rigid metal tube 8). Rigid metal tube 8 is directly around inner polymeric sealing sheath 9 (paragraph 0091 and Fig. 2 showing rigid metal tube 8 directly around inner polymeric sealing sheath 9). Since the pipe includes rigid metal tube 8, the pipe of Fig. 2 is rigid. The polymeric sealing sheath 9 comprises only one layer (Fig. 2). Pasquier et al. teach that the sealing sheath is formed by extrusion of a polymer material generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084). Pasquier et al. teach that the pipes undergo high pressures, in the intended use of the tubes for the transport of hydrocarbons (paragraphs 0002 and 0004).
While Pasquier et al. teach that the sealing sheath may be of a polyolefin, Pasquier et al. do not explicitly teach that the polyolefin may be polypropylene, and do not identify polyolefins including polypropylenes of any particular densities or melt indexes.
	Raghavan et al., however, disclose a multilayer hose including reinforcing layers of metal (steel) wires and an innermost layer for an ultra-high pressure hose (col. 1, lines 1-11), where the innermost layer of the tube is of materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) (col. 1, lines 49-58). The innermost layer corresponds to a sealing sheath because it is a continuous layer that would seal off the reinforcing layers of metal (steel) wires from the interior environment, including any item / liquid traveling through the tube, because it is a continuous layer.
Since Raghavan et al. establish that it is known to use materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) as the material of a sealing sheath of a tube of reinforcing layers of metal wires, and since Pasquier et al. teach that the material of 
the sealing sheath is generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene (which is a polyolefin) as the material of the sealing sheath 9 of Pasquier et al.
	While Pasquier et al. and Raghavan et al. do not identify polypropylenes of any particular densities or melt indexes, and therefore are silent with regard to the polypropylene being a homopolymeric polypropylene that has a density greater than 0.900 g/cm3 and a melt index measured at 230°C under a mass of 2.16 kg of less than 10 g/10 minutes.
	BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min. (BE60-7032).
Pasquier et al. (paragraphs 0002 and 0004), Raghavan et al. (col. 1, lines 1-11) and BE60-7032 all disclose the use of pressure pipes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have utilized the polypropylene of BE60-7032 as the polyolefin of the sealing sheath 9 of Pasquier et al. in order to form a sealing sheath that has excellent impact strength, hydrostatic strength, and chemical resistance as taught by BE60-7032 for high pressure transport of fluids such as the high pressure transport of petroleum of Pasquier et al. as taught by BE60-7032.
	
	In regard to independent claim 23, Pasquier et al. teach an underwater (paragraph 0002: “used for offshore oil development”) flexible (paragraphs 0032 and 0035) pipe (Fig. 1) for the transport of hydrocarbons (paragraphs 0001-0004) comprising, from outside to inside, (a) tensile armor plies (tensile armor plies 5) that consist of metal wires helically wound at angles ranging between 20 degrees and 55 degrees (paragraph 0086), (b) a pressure vault (pressure vault 3, paragraph 0085), (c) the pressure vault 3 being directly around an inner polymeric sheath (sealing sheath 2) (paragraph 0084 and Fig. 1) and (d) metal carcass 1 (paragraph 0083 and Fig. 1). Pasquier et al. teach that the sealing sheaths 2 and 4 are formed by extrusion of a polymer material generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084). Sealing sheath 2 of Pasquier et al. comprises only one layer. Pasquier et al. teach that the pipes undergo high pressures, in the intended use of the tubes for the transport of hydrocarbons (paragraphs 0002 and 0004).
In regard to the recitation “long-pitch winding”, since the tensile armor plies 5 of Pasquier et al. appear to be very similar, or even identical to, the “long-pitch windings” shown in Fig. 1 in Applicant’s specification (armor plies 12,14, Fig. 1), the armor plies 5 of Pasquier et al. correspond to the claimed armor plies of “long-pitch” windings.
One ply in the plurality of armor plies 5 of Pasquier et al. does not continue into a neighboring ply, and therefore the plurality of plies have “non-contiguous turns” (see 35 U.S.C. 112(b) rejection of claims 1 and 23 above).
In regard to the recitation “wound with a short pitch”, since the pressure vault 3 of Pasquier et al. appears to be very similar, or even identical to, the pressure vault shown in Fig. 1 in Applicant’s specification (vault 18, Fig. 1), the pressure vault 3 of Pasquier et al. corresponds to the claimed pressure vault “wound with a short pitch”.
While Pasquier et al. teach that the sealing sheaths 2 and 4 may be of a polyolefin, Pasquier et al. do not explicitly teach that the polyolefin may be polypropylene, and do not identify polyolefins including polypropylenes of any particular densities or melt indexes.
	Raghavan et al., however, disclose a multilayer hose including reinforcing layers of metal (steel) wires and an innermost layer for an ultra-high pressure hose (col. 1, lines 1-11), where the innermost layer of the tube is of materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) (col. 1, lines 49-58). The innermost layer corresponds to a sealing sheath because it is a continuous layer that would seal off the reinforcing layers of metal (steel) wires from the interior environment, including any item / liquid traveling through the tube, because it is a continuous layer.
Since Raghavan et al. establish that it is known to use materials such as nylon, polypropylene or Teflon (which is a fluorinated polymer) as the material of a sealing sheath of a tube of reinforcing layers of metal wires, and since Pasquier et al. teach that the material of 
the sealing sheath 2 is generally selected from among polyolefins, polyamides and fluorinated polymers (paragraph 0084), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a polypropylene (which is a polyolefin) as the material of the sealing sheath 2 of Pasquier et al.
	While Pasquier et al. and Raghavan et al. do not identify polypropylenes of any particular densities or melt indexes, and therefore are silent with regard to the polypropylene being a homopolymeric polypropylene that has a density greater than 0.900 g/cm3 and a melt index measured at 230°C under a mass of 2.16 kg of less than 10 g/10 minutes.
	BE60-7032 discloses a high molecular weight, low melt flow rate polypropylene that has excellent impact strength even at low temperatures, increased hydrostatic strength and improved chemical resistance. The polypropylene can be used in pressure pipes. The polypropylene has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min. (BE60-7032).
Pasquier et al. (paragraphs 0002 and 0004), Raghavan et al. (col. 1, lines 1-11) and BE60-7032 all disclose the use of pressure pipes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have utilized the polypropylene of BE60-7032 as the polyolefin of the sealing sheath 2 of Pasquier et al. in order to form a sealing sheath that has excellent impact strength, hydrostatic strength, and chemical resistance as taught by BE60-7032 for high pressure transport of fluids such as the high pressure transport of petroleum of Pasquier et al. as taught by BE60-7032.

	In regard to claim 25, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 23. The polypropylene of BE60-7032 has a density of 905 kg/m3 and a melt flow rate (230°C/2.16kg) of 0.30 g/10 min (BE60-7032).

	In regard to claim 26, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 23. BE60-7032 discloses that the polypropylene has a melting temperature of 200-230 °C (BE60-7032).

	In regard to claim 27, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 23. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 as discussed above in regard to claim 23 has a crystallinity of at least 40%.

	In regard to claim 28, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 23. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 has a swelling rate of less than 30% by weight when it is brought into contact with Biofree EN 590 diesel at 110°C for 6 hours.

	In regard to claim 29, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claim 23. BE60-7032 discloses that the polypropylene is an isotactic homopolymeric polypropylene (BE60-70372).

	In regard to claim 30, Pasquier et al., Raghavan et al. and BE60-7032 teach the pipe as discussed above in regard to claims 23 and 29. BE60-7032 discloses that the polypropylene has a fine grained beta-modification crystalline structure (BE60-7032). The polypropylene of BE60-7032 is the same polypropylene that is used by the applicant [Table 1]. Thus, it naturally flows that the polypropylene of the pipe taught by Pasquier et al., Raghavan et al. and BE60-7032 has an isotacticity rate of at least 93%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788